Title: General Orders, 8 June 1782
From: Washington, George
To: 


                  
                      saturday June 8.
                        1782
                     Parole
                     C. Signs
                  
                  The General was highly pleased with the appearance of the first
                     Massachusetts Brigade yesterday under Arms, and was very well satisfied with
                     thier Manoeuvering: the firing might have been better, and he fears the Locks
                     or flints of the Musketts were in bad order, as many of them missed fire—the
                     Officers commanding the Light Infantry should impress upon the men the
                     necessity of taking deliberate Aim whenever They fire and see that they do it
                     when it is in their power—It is the effect of the shot not the report of the
                     Gun that can discomfit the Enimy and if a bad habit is acquired at exercise it
                     will prevail in real Action and so vice versa.
               